Eschweiler, J.
Ch. 323, Laws 1911, creating what were then known as secs. 460 — 1 to 460 — 20, inclusive, now appears, with subsequent amendments, as ch. 42, Stats., secs. 42.01 to 42.18, known as the teachers’ retirement act.
Sec. 42.03 provides with reference to the defendant board as follows:
“Said board may adopt rules for tbfe government of its meetings and for membership in the fund, payments thereto and therefrom, and for other matters which will be calculated to aid teachers in securing the benefit of the fund.”
Sec. 42.11. “Any teacher who may.be teaching in said public schools and who has complied with the provisions of this chapter, may retire and receive the annuity provided for in the following cases:
“•(1) After a period or periods aggregating twenty-five years of service as teacher, of which eighteen years must have been spent in the public schools of this state, provided that payments by said teacher to the fund shall have amounted to a sum as provided in section 42.08. If said payments shall not have amounted to said sum, the teacher shall pay into the fund the deficiency before receiving said annuity. ...
“(3) In computing the terms of service under subsections (1) . . . a year shall be a legal school year at the time and place where said service was rendered, except that where the service was rendered in schools not included within the provisions of this chapter, a time less than a legal school year in this state shall not be included as a year, but only as such proportion of a year as the number of teaching weeks in each such year bears to the number of weeks required at the time to constitute a legal school year in this state.”
On May 18, 1912, and subsequent to the date at which petitioner came under said chapter, the defendant board, claiming to act under the provisions of sec. 42.03 above quoted, adopted a rule reading as follows: “Any teacher who *242is regularly employed during the school year as a half-day teacher will receive credit for one-half school year.”
On March 28, 1914, and after petitioner’s application for an annuity had been made May 22, 1913, the defendant adopted a further rule reading: “No credit is given for teaching in our public schools unless the teacher is regularly employed for at least half-day work. Any teacher doing less than half-day work should not be assessed.”
The defendant’s refusal to grant the annuity is based upon its contention that inasmuch as it appeared that, plaintiff only taught classes from the city schools for two school periods of fifty minutes each per day, and that such one hundred minutes of daily instruction or teaching was less than the amount of time required of other teachers to' be done each half day, she failed to meet the requirements of the rules they had adopted and was entitled to' no credit under this law for those years.
The statute itself, however, makes no such-restriction, and by its language sec. 42.11, quoted above, gives the right of an annuity to “any teacher who may be teaching in said public schools . . . after,” etc. By sub. (3) of the same sec. 42.11 the unit for the computation of length of service is made a “legal school year” in domestic schools, and it further provides for the computing of the years spent in outside schools by shortening each such year in proportion as it is less than the school year in this state. But no suggestion of any such shortening process of the school-year unit is made for teachers in Wisconsin schools.
In the absence of anything in the statute to so lessen plaintiff’s right, we are satisfied, under the evidence, that she met the statutory requirements for the period involved, for during that time she was legally employed in teaching and officially employed in supervising in a public school in this state. She was therefore a “teacher” within the definition by sec. 42.17, namely, “The term Teacher’ as used in this chapter shall include all persons legally employed in teach*243ing in the public schools of the state of Wisconsin outside of cities of the first class, and all persons legally or officially employed or engaged in superintending, supervising or inspecting such public schools.”
Conceding the wide power and discretion that is vested in bodies like the defendant and the consideration that is always shown for their determinations as to facts coming within the scope of their administration, yet the statute, not the board, fixes the limits of and the limitations upon the rights of those claiming the benefits provided by the statute. The board may reasonably regulate the manner in which and the forms by which such rights may be obtained, but it can neither restrict nor enlarge the rights given by the statute, and it cannot lessen and it cannot add to the number of those entitled to' such benefits. State ex rel. Buell v. Frear, 146 Wis. 291, 306, 131 N. W. 832; State ex rel. Adams v. Burdge, 95 Wis. 390, 70 N. W. 347.
That the plaintiff’s contributions to the trust fund during the years in question were based on a percentage upon the $200 per annum instead of the $1,400 she received, is not of much weight here where such fund is not solely dependent upon assessments or payments by those to be benefited. This fund has other sources under the statute for its creation and support, and, besides, plaintiff’s right to the annuity she asked was granted by the court below on the proper condition that she first pay into' the fund the amount required by law to make up any deficiency in her payments to the fund.
By the Court. — Judgment affirmed.
Owen, J., took no part.